        Case 1:21-cv-02898-SHS Document 13 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARRIE BOUFFARD a/k/a CARRIE ACEVEDO,
                           Plaintiff,
              v.                                               21-Cv-2898 (SHS)

BARCLAYS BANK PLC, PHILLIPS & COHEN                            ORDER
ASSOCIATES, LTD., CAPITAL MANAGEMENT
SERVICES, LP, TRANS UNION, LLC, EQUIP AX
INFORMATION SERVICES, LLC, and EXPERIAN
INFORMATION SOLUTIONS, INC.,
                           Defendants.

SIDNEY H. STEIN, U.S. District Judge.
   The Court has received plaintiff's notice of settlement as to defendant Barclays Bank
PLC dated June 9, 2021. (ECF No. 12.) Accordingly,
    IT IS HEREBY ORDERED that plaintiff shall file a notice of discontinuance as to
defendant Barclays on or before July 14, 2021.


Dated: New York, New York
       June 15, 2021
